Citation Nr: 1024949	
Decision Date: 07/02/10    Archive Date: 07/09/10

DOCKET NO.  05-38 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.   Entitlement to service connection for migraines.

2.  Entitlement to service connection for a disability manifested 
by dizziness, to include vertigo.


REPRESENTATION

Veteran represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1965 to April 1971, 
and served in Vietnam from January 1966 to September 1967.  

This appeal comes before the Board of Veterans' Appeals (Board) 
from a September 2005 rating decision of the Department of 
Veterans Affairs (VA), Hartford, Connecticut, Regional Office 
(RO), which inter alia denied service connection for migraines 
and a disability manifested by dizziness, to include vertigo.  
The Veteran disagreed with such decision and subsequently 
perfected an appeal.   

In April 2006, the Veteran testified before the undersigned 
Veterans Law Judge via video conference.  A copy of the hearing 
transcript is of record and has been reviewed. 

In March 2007 and January 2009 Decision/Remands, the Board 
remanded the appealed claims for additional development, to 
include a VA examination to determine the extent and etiology of 
the Veteran's migraine and dizziness/vertigo disabilities, Social 
Security Administration (SSA) records, and current VA treatment 
records regarding the Veteran's migraine and dizziness/vertigo 
disabilities.  That development was completed and the case was 
returned to the Board for appellate review.




FINDINGS OF FACT

1.  The Veteran has been variously diagnosed with migraine 
headaches, chronic headaches, and migraines since Vietnam.

2.  Although the Veteran's service treatment records (STRs) show 
complaints of headaches, there is no objective evidence relating 
a current migraines/headaches disability to his active service or 
any incident therein.  Further, there is no evidence that the 
Veteran's migraines/headaches condition increased in severity in-
service.

3.  The Veteran has been variously diagnosed with positional 
vertigo and some dizziness.

4.  Although the Veteran's STRs show complaints of dizziness, 
there is no objective evidence relating a current 
dizziness/vertigo disability to his active service or any 
incident therein.      


CONCLUSIONS OF LAW

1.  Migraines were not incurred in or aggravated in service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.655 (2009).

2.  A disability manifested by dizziness, to include vertigo, was 
not incurred in or aggravated in service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.655 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by the VCAA, the VA has a duty to notify and 
assist claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA duty to notify was satisfied by March 2005, August 2005, 
and April 2007 letters.  These letters fully addressed all three 
notice elements; informed the appellant of what evidence was 
required to substantiate his service connection claim; and of the 
appellant's and VA's respective duties for obtaining evidence.  

In addition, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a service connection claim.  Those 
five elements include: (1) Veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, that will assist in substantiating or that is 
necessary to substantiate the elements of the claim as reasonably 
contemplated by the application.  Additionally, this notice must 
include notice that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.  

In an April 2007 attachment to a notice letter and a July 2008 
notice letter, the RO advised the appellant as to how disability 
ratings and effective dates are awarded, as required in 
Dingess/Hartman.  See 19 Vet. App. at 486.  While the April 2007 
and July 2008 letters were issued after the initial rating 
decision in September 2005, the United States Court of Appeals 
for the Federal Circuit has held that VA could cure such a timing 
problem by readjudicating the appellant's claim following a 
compliant VCAA notification letter.  Mayfield v. Nicholson, 444 
F. 3d 1328, 1333-34 (Fed. Cir. 2006).  The Court clarified that 
the issuance of a statement of the case could constitute a 
readjudication of the appellant's claim.  See Prickett v. 
Nicholson, 20 Vet. App. 370 (2006).  In the instant case, after 
the April 2007 and July 2008 notice letters were issued, the 
appellant's claims were readjudicated in the August 2008 and 
April 2010 Supplemental Statement of the Cases (SSOC).  
Therefore, any defect with respect to the timing of the VCAA 
notice has been cured.

VA also has a duty to assist the claimant in the development of 
the claim.  This duty includes assisting the claimant in the 
procurement of STRs and pertinent treatment records and providing 
an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.

Further, if the VA determines that VA medical examinations or 
opinions are necessary to decide a claim, the VA must provide 
such examination.  38 C.F.R. 
§ 3.159(c)(4).  A VA medical examination is necessary if the 
information and evidence of record does not contain sufficient 
competent medical evidence to decide the claim.  Id.    

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  In this case, the claims folder contains 
service treatment records (STRs), VA medical records, private 
treatment records, and statements submitted by or on behalf of 
the Veteran.  In a March 2007 remand, the Board afforded a VA 
examination to the Veteran to determine the etiology of his 
migraines and dizziness/vertigo disabilities, but the Veteran did 
not report.  The Veteran was informed that the consequences for 
failure to report for a VA examination without good cause may 
include denial of the claim. 38 C.F.R. § 3.655 (2009).  The 
Veteran has not indicated why he failed to report to the VA 
examination.  Under these circumstances, the Board must decide 
the case on the available evidence.  See id.  Significantly, the 
record does not otherwise indicate any additional obtainable 
evidence that is necessary for a fair adjudication of the claim 
that has not been obtained.  Therefore, no further notice or 
assistance to the claimant is required to fulfill VA's duty to 
assist the claimant in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Legal Criteria Service Connection Claims

Generally, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
If a condition noted during service is not determined to be 
chronic, then generally a showing of continuity of symptomatology 
after service is required for service connection.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

There must be medical evidence of a current disability, medical 
or lay evidence of in-service incurrence or aggravation of a 
disease or injury, and medical evidence linking the current 
disability to that in-service disease or injury.  Pond v. West, 
12 Vet. App. 341, 346 (1999); Hickson v. West, 12 Vet. App. 247, 
253 (1999).

A service connection claim must be accompanied by evidence which 
establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  The 
Court held that the requirement that a current disability be 
present is satisfied when a claimant has a disability at the time 
the claim is filed, or during the pendency of that claim, even if 
the disability resolves prior to the VA's adjudication of the 
claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

A claimant will be considered to have been in sound condition 
when examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence demonstrates 
that an injury or disease existed prior thereto and was not 
aggravated by service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); 
see also Monroe v. Brown, 4 Vet. App. 513, 515 (1993); Green v. 
Derwinski, 1 Vet. App. 320, 322 (1991).  Only such conditions as 
are recorded in examination reports are to be considered as 
noted.  38 C.F.R. § 3.304(b).   
  
A preexisting injury or disease will be considered to have been 
aggravated by active military, naval, or air service where there 
is an increase in disability during such service, unless there is 
clear and unmistakable evidence (obvious and manifest) that the 
increase in disability is due to the natural progress of the 
disease.  38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306(a)-(b).  Aggravation of a pre-existing 
condition may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); see also Falzone v. Brown, 
8 Vet. App. 398, 402 (1995) (holding that the presumption of 
aggravation created by section 3.306 applies only if there is an 
increase in severity during service); Akins v. Derwinski, 1 Vet. 
App. 228, 231 (1991).  The usual effects of medical and surgical 
treatment in service, having the effect of ameliorating disease 
or other conditions incurred before enlistment will not be 
considered service connected unless the disease is otherwise 
aggravated by service.  38 C.F.R. § 3.306(b).

VA bears the burden of proving that the disability at issue pre-
existed entry into service, and that the disability was not 
aggravated by service, before the presumption of soundness on 
entrance into active duty may be rebutted.  See Wagner v. 
Principi, 370 F.3d 1089 (Fed. Cir. 2004); Cotant v. Principi, 17 
Vet. App. 16 (2003); 38 C.F.R. § 3.304(b).  

Mere history provided by the claimant of the pre-service 
existence of conditions recorded at the time of the entrance 
examination does not, in itself, constitute a notation of a 
preexisting condition.  38 C.F.R. § 3.304(b)(1); Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 
238, 246 (1995).  The United States Court of Appeals for Veterans 
Claims (Court) held that the presumption of soundness upon entry 
into service may not be rebutted without "contemporaneous 
clinical evidence or recorded history" in the record.  Miller v. 
West, 11 Vet. App. 345, 348 (1998).  Subsequently, a United 
States Court of Appeals for the Federal Circuit (Federal Circuit) 
explained the Miller decision by noting that "[n]othing in the 
court's opinion suggests that without such evidence the 
presumption can never be rebutted," emphasizing that any such 
determination must consider "how strong the other rebutting 
evidence might be."  Harris v. West, 203 F.3d 1347, 1351 (Fed. 
Cir. 2000). 

As noted, the presumption of soundness may be rebutted by clear 
and unmistakable evidence that a disease or injury existed prior 
to service and was not aggravated therein.  38 U.S.C.A. § 1111; 
38 C.F.R. § 3.304(b).  The burden of proof is upon VA to rebut 
the presumption by producing that clear and unmistakable 
evidence.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  
The determination whether there is clear and unmistakable 
evidence that a defect, infirmity, or disorder existed prior to 
service should be based upon "thorough analysis of the 
evidentiary showing and careful correlation of all material 
facts, with due regard to accepted medical principles pertaining 
to the history, manifestations, clinical course, and character of 
the particular injury or disease or residuals thereof."  38 
C.F.R. § 3.304(b)(1).  

Temporary or intermittent flare-ups during service of a pre-
existing injury or disease are not sufficient to be considered 
"aggravation in service" unless the underlying condition, as 
contrasted to symptoms, is worsened.  Jensen v. Brown, 4 Vet. 
App. 304, 306-307 (1993) (citing Hunt v. Derwinski, 1 Vet. App. 
292 (1991)).
	
In making all determinations, the Board must fully consider the 
lay assertions of record.  Lay assertions may serve to support a 
claim for service connection by establishing the occurrence of 
observable events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. § 1153(a) 
(West 2002); 38 C.F.R. § 3.303(a) (2009); Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 
451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  A 
layperson is competent to report on the onset and continuity of 
his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 
470 (1994) (a veteran is competent to report on that of which he 
or she has personal knowledge); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has clarified that lay evidence can be 
competent and sufficient to establish a diagnosis or etiology 
when (1) a lay person is competent to identify a medical 
condition; (2) the lay person is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical professional.  
Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

The Board's duty is to assess the credibility and weight of the 
evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  
When there is an approximate balance of the evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each issue shall be 
given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  
The reasonable doubt must be in the range of probability and more 
than pure speculation or remote possibility.  38 C.F.R. § 3.102.  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in order 
to prevail."  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Facts and Analysis

The Veteran seeks service connection for migraines and 
dizziness/vertigo, which he contends are related to his in-
service treatment for headaches and dizziness.  In the 
alternative the Veteran contends that if the migraines and 
dizziness/vertigo disabilities pre-existed his service, such 
disabilities were aggravated by his service.  See November 2005 
"Appeal to Board," VA Form 9 (Substantive Appeal); April 2006 
Board Video Hearing Transcript.  The agency of original 
jurisdiction (AOJ) denied these claims on the basis that although 
the Veteran's STRs contain complaints and treatment for headaches 
and dizziness, the migraine condition is a pre-existing 
disability that was not aggravated by service and the evidence of 
record reveals that the dizziness/vertigo condition is unrelated 
to service.  See September 2005 Rating Decision; November 2005 
Statement of the Case; August 2008 SSOC; April 2010 SSOC.  

Migraines Claim

On review of the record, the Board finds that service connection 
for migraines is not warranted.  There is a current 
migraines/headaches disability, as reflected in a July 1995 
Private Treatment Record from Dr. L.S.W.; thus, the threshold 
requirement for a service connection claim has been met.  

Review of the Veteran's STRs reveals various complaints of and 
treatment for migraine headaches in-service.  See September 1966 
Chronological Record of Medical Care; January 1967 Chronological 
Record of Medical Care; August 1967 Chronological Record of 
Medical Care; October 1970 Chronological Record of Medical Care; 
April 1971 Report of Medical History.  Upon separation 
examination, neurological examination was normal and no 
migraines/headaches were noted.  See April 1971 Separation 
Examination Report.  In his February 1965 Report of Medical 
History, the Veteran noted that he had a history of infrequent 
headaches and dizziness.  Further, in an October 1970 
Chronological Record of Medical Care, the Veteran complained of 
headaches and reported a history of migraines at the age of 17 
(approximately 5 years prior to his entry into service).    

The Board notes that in an October 2005 Neurology Clinic Note 
from the VA Medical Center (VAMC) in West Haven, Connecticut, the 
Veteran reported multiple instances of head trauma when he was 
thrown from a truck in Vietnam and was hit by a carjack in recent 
years post-service.  However, review of the Veteran's STRs is 
negative for treatment of such head trauma.  The Board also 
acknowledges the Veteran's contention that his migraine headaches 
are in some way related to his combat and artillery noise 
exposure in Vietnam.  See May 2010 Type-Written Statement from 
the Veteran's Representative.  Significantly, regardless of 
whether the Veteran's statements regarding such head trauma and 
noise exposure were credible, the evidence of record is negative 
for probative and positive medical nexus evidence revealing a 
relationship between the Veteran's migraines/headaches disability 
and his service, to include in-service treatment for headaches, 
in-service noise exposure, and his claimed head trauma in 
Vietnam.  
 
As noted, post-service, the Veteran was provided with a VA 
examination to determine the extent and etiology of his 
migraines, including whether the pre-existing migraines/headaches 
were worsened by the Veteran's service.  However, he failed to 
report for such examination, and has not provided an explanation 
as to his failure to report.  Such examination may have provided 
evidence favorable to the Veteran's service connection claim.  
When a claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim shall 
be rated based on the evidence of record.  38 C.F.R. § 3.655(b) 
(2009).  

With regard to the Veteran's statement that his 
migraines/headaches disability pre-existed service and was 
aggravated by service, the Board finds the Veteran competent to 
describe his symptomatology; however, the Board finds that the 
Veteran's statement of aggravation is not credible as such 
statement is not consistent with the evidence of record.  Review 
of the Veteran's claims folder is negative for any worsening of 
his migraines/headaches in-service.  In this regard, the Veteran 
claims that worsening of his migraines/headaches is evident 
because he went from treatment with aspirin to treatment with 
Darvon, which he claims is stronger than aspirin.  See April 2006 
Board Video Hearing Transcript.  However, the Veteran's STRs and 
post-service medical records fail to reveal that Darvon was 
specifically prescribed to alleviate the Veteran's 
migraines/headaches disability, and significantly, the evidence 
does not reveal that treatment by Darvon amounts to a worsening 
of the Veteran's pre-existing migraines/headaches disability.  

Further evidence weighing against the Veteran's claim includes an 
April 1995 Private Treatment Record from Dr. L.S.W., which seems 
to indicate that his migraines are associated with resolving 
sinusitis, and a December 1995 Private Treatment Record from Dr. 
L.S.W., which seems to suggest that the Veteran's headaches are 
associated with stress (at the time stress with his son).  Such 
records are the first indication of complaints and treatment of 
migraines/headaches disability post-service and are dated 
approximately twenty-four years post-service.  Evidence of a 
prolonged period without medical complaint, and the amount of 
time that elapsed since military service, can be considered as 
evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).  The Board acknowledges a statement from the 
Veteran's former co-worker J.A.W. which states that the Veteran 
had severe headaches as early as the 1980s.  The Board finds such 
statements competent and credible; however, such statements do 
not reveal a relationship between his migraines and service or a 
worsening of his pre-existing disability in-service. 

Thus, based on the above evidence, the Veteran's service 
connection claim must fail.  Although there is medical evidence 
of a current disability and lay testimony of aggravation of a 
disease or injury, there is no medical evidence linking the 
current disability to that in-service disease or injury or 
revealing a worsening/increase of severity of the underlying 
condition in-service.  See Pond, 12 Vet. App. at 346; Hickson, 12 
Vet. App. at 253; Akins, 1 Vet. App. at 231; Jensen, 4 Vet. App. 
at 306-307. 

For the reasons discussed above, the Board concludes that 
migraines were not incurred in or aggravated by service.  The 
benefit-of-the-doubt doctrine has been considered; however, as 
the preponderance of the evidence is against the claim, it is 
inapplicable in the instant appeal.  38 U.S.C.A § 5107(b); see 
also Gilbert, Vet. App. at 54. 

Dizziness/Vertigo Claim

Initially, the Board notes that there is a current 
dizziness/vertigo disability, as reflected in a December 1995 
Private Treatment Record from Dr. L.S.W.; thus, the threshold 
requirement for a service connection claim has been met.  

Review of the Veteran's STRs reveal that he complained of and was 
treated for dizziness.  See December 1965 Chronological Record of 
Medical Care; January 1967 Chronological Record of Medical Care; 
August 1967 Chronological Record of Medical Care; August 1968 
Chronological Record of Medical Care; January 1970 Chronological 
Record of Medical Care.  In his February 1965 Report of Medical 
History, the Veteran noted that he had a history of infrequent 
headaches and dizziness.  Upon separation examination, 
neurological examination was normal and no dizziness/vertigo was 
noted.  See April 1971 Separation Examination Report. 
There are no further complaints, treatment, and/or diagnoses of a 
dizziness/vertigo condition in-service.  

Post-service, the first indication of any complaints, treatment, 
and/or diagnoses of a dizziness/vertigo condition is reflected in 
a December 1995 Private Treatment Record from Dr. L.S.W., which 
includes complaints of dizziness and stress from son, and a 
diagnosis of positional vertigo with some dizziness from Elavil, 
dated approximately twenty-four years post-service.  Evidence of 
a prolonged period without medical complaint, and the amount of 
time that elapsed since military service, can be considered as 
evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).  

Review of the Veteran's claims folder, including post-service 
treatment records from April 1995 to April 2009, are negative for 
probative and positive medical nexus evidence revealing a 
relationship between the Veteran's dizziness/vertigo disability 
and his service.   As noted, post-service, the Veteran was 
provided with a VA examination to determine the extent and 
etiology of his dizziness/vertigo.  However, he failed to report 
for such examination, and has not provided an explanation as to 
his failure to report.  Such examination may have provided 
evidence favorable to the Veteran's service connection claim.  
When a claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim shall 
be rated based on the evidence of record.  38 C.F.R. § 3.655(b) 
(2009).  
 
The Board also acknowledges the Veteran's contention that his 
dizziness/vertigo disability is in some way related to his combat 
and artillery noise exposure in Vietnam.  See May 2010 Type-
Written Statement from the Veteran's Representative.   However, 
significantly, regardless of whether the Veteran's statements 
regarding such noise exposure were credible, the evidence of 
record is negative for probative and positive medical nexus 
evidence revealing a relationship between the Veteran's 
dizziness/vertigo disability and his service, to include in-
service treatment for dizziness and in-service noise exposure.  
 
As to whether the Veteran's vertigo/dizziness condition was a 
preexisting condition, the Board finds that his vertigo/dizziness 
condition was not a preexisting condition.  In this regard, 
although the Veteran noted a history of infrequent dizziness pre-
service in his February 1965 Report of Medical History, the 
February 1965 entrance examination did not reveal any 
vertigo/dizziness disability.  See February 1965 Medical 
Examination Report.  Mere history provided by the claimant of the 
pre-service existence of conditions recorded at the time of the 
entrance examination does not, in itself, constitute a notation 
of a preexisting condition.  38 C.F.R. 
§ 3.304(b)(1); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); 
Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  Further review of 
the claims folder is negative for any clear and unmistakable 
evidence to rebut the presumption of soundness.  As such, the 
presumption of soundness at service entry, with respect to this 
condition, attaches.  38 U.S.C.A. § 1111; see also Wagner v. 
Principi, 370 F.3d 1089, 1093 (Fed. Cir. 2004); Crowe, supra.  
Thus, the only evidence of record of treatment of dizziness prior 
to service is the Veteran's own statements.  The United States 
Court of Appeals for Veterans Claims (Court) has held that lay 
statements by a Veteran concerning a preexisting condition are 
not sufficient to rebut the presumption of soundness.  See Miller 
v. West, 11 Vet. App. 345 (1998).  
However, even if there was clear and unmistakable evidence to 
rebut the presumption of soundness, such pre-existing disability 
was not aggravated by service because the evidence of record is 
negative for evidence of an increase in disability in service.  
Review of the Veteran's STRs is negative for any evidence of a 
worsening of the Veteran's disability, such as frequent 
hospitalization or an increase in treatment.

Thus, based on the above evidence, the Veteran's service 
connection claim must fail.  Although there is medical evidence 
of a current disability and lay evidence of in-service incurrence 
of a disease or injury, there is no medical evidence linking the 
current disability to that in-service disease or injury or any 
evidence of an increase in such disability during service.  See 
Pond, 12 Vet. App. at 346; Hickson, 12 Vet. App. at 253. 

Additionally, the Board notes that the Veteran has contended on 
his own behalf that his dizziness/vertigo is related to his 
military service.  The Veteran advances that his current 
dizziness/vertigo disability is related to his in-service 
complaints of dizziness.  The Veteran is competent to report his 
symptomatology during service.  However, such statements are not 
credible because review of the evidence of record reveals a 
December 1995 Private Treatment Record from Dr. L.S.W., which 
seems to suggest that the Veteran's his dizziness/vertigo is 
associated with stress (at the 





(CONTINUED ON NEXT PAGE)


time stress with his son) and Elavil (used to treat his 
psychiatric disability).  
Therefore, the Board concludes that service connection for a 
disability manifested by dizziness, to include vertigo, is not 
warranted.  

The preponderance of the evidence is against the claims, and the 
benefit-of-the-doubt doctrine is inapplicable in the instant 
appeal.  38 U.S.C.A. § 5107(b); see also Gilbert, 1 Vet. App. at 
54.  


ORDER

Entitlement to service connection for migraines is denied.

Entitlement to service connection for a disability manifested by 
dizziness, to include vertigo, is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


